THE STATE OF SOUTH CAROLINA 

                        In The Supreme Court 


            In the Matter of Spero C. Keretses, Respondent.

            Appellate Case No. 2016-001467


                              Opinion No. 27656 

                Submitted August 9, 2016 – Filed August 24, 2016 



                             PUBLIC REPRIMAND


            Leslie M. Coggiola, Disciplinary Counsel, and Ericka M.
            Williams, Assistant Disciplinary Counsel, both of
            Columbia, for Office of Disciplinary Counsel.

            Harvey M. Watson, III, of Ballard & Watson, Attorneys
            at Law, of West Columbia, for Respondent.



PER CURIAM: In this attorney disciplinary matter, respondent and the Office
of Disciplinary Counsel (ODC) have entered into an Agreement for Discipline by
Consent (Agreement) pursuant to Rule 21 of the Rules for Lawyer Disciplinary
Enforcement (RLDE) contained in Rule 413 of the South Carolina Appellate Court
Rules (SCACR). In the Agreement, respondent admits misconduct and consents to
the issuance of a public reprimand or the imposition of a definite suspension not to
exceed two years. Respondent has agreed to pay the costs incurred by ODC and
the Commission on Lawyer Conduct in investigating and prosecuting this matter
within thirty days of discipline being rendered. We accept the Agreement and
issue a public reprimand. The facts, as set forth in the Agreement, are as follows.

                                       Facts

ODC was notified by BB&T that two items were presented against insufficient
funds in respondent's trust account. Respondent immediately covered the
deficiency with personal funds and both checks were cleared by the bank. Upon
investigation into the shortage, respondent discovered an employee who was
helping him with real estate transactions had made several wire transfers from
respondent's trust account into the employee's personal account over a period of
two years. A portion of the misappropriated funds represented earned fees that
respondent had not removed from his trust account.

Respondent failed to comply with the recordkeeping and reconciliation requirements
of Rule 417, SCACR, by not maintaining adequate client ledgers or conducting
appropriate monthly reconciliations of his trust account. Due to the lack of
account reconciliations and financial records, ODC was unable to determine the
exact amount of funds that were misappropriated. However, a review of the bank
statements for respondent's trust account revealed the employee transferred
approximately $23,284.95 from the account to the employee's personal account
over a two year period.

Respondent represents he has restored all client funds to the trust account. He also
acknowledges that his commingling of legal fees and client funds as well as his
failure to conduct appropriate reconciliations contributed to his failure to detect the
misappropriations. Finally, respondent acknowledges his failure to properly
supervise the employee contributed to the employee's ability to misappropriate
funds from the trust account. Respondent voluntarily enrolled in and completed
the Legal Ethics and Practice Program Trust Account School on September 29,
2015.

                                         Law

Respondent admits that he has violated Rules 1.15 (requirements for safekeeping
property) and 5.3 (responsibility for supervising non-lawyer assistants) of the
Rules of Professional Conduct, Rule 407, SCACR. Respondent also concedes he
has violated provisions of Rule 417, SCACR, regarding financial recordkeeping.
Finally, respondent admits these violations constitute grounds for discipline under
Rule 7(a)(1) of the Rules for Lawyer Disciplinary Enforcement, Rule 413, SCACR
(it shall be a ground for discipline for a lawyer to violate or attempt to violate the
Rules of Professional Conduct or any other rules of this jurisdiction regarding
professional misconduct of lawyers).

                                     Conclusion

We find respondent's misconduct warrants a public reprimand. Accordingly, we
accept the Agreement and publicly reprimand respondent for his misconduct.
PUBLIC REPRIMAND. 


PLEICONES, C.J., BEATTY, KITTREDGE, HEARN and FEW, JJ., concur.